48 N.Y.2d 925 (1979)
The People of the State of New York, Respondent,
v.
James Richard Johnson, Appellant.
Court of Appeals of the State of New York.
Argued November 16, 1979.
Decided December 13, 1979.
James M. Barber for appellant.
Patrick D. Monserrate, District Attorney (Joseph P. Pessolaro and Gary L. Sharpe of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*926MEMORANDUM.
The order of the Appellate Division should be affirmed.
The circumstances of defendant's flight from and apprehension by the police investigating the burglary charge supported the inference that he had possessed the drugs found sandwiched between his wallet and notebook under a couch cushion at the scene of the arrest. Thus, proof of the burglary "would be material and admissible as evidence in chief upon a trial of" the possession count (CPL 200.20, subd 2, par [b]). We cannot say that the trial court abused its discretion in refusing to sever these intimately connected crimes for trial (cf. People v Munger, 24 N.Y.2d 445, 449).
Order affirmed in a memorandum.